 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     FRANCISCO ALVARADO-VASQUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case Nos. 1:18-cr-00019-DAD-BAM;
12                    Plaintiff,
                                                   STIPULATION TO CONTINUE
13   vs.                                           SENTENCING; ORDER
14   FRANCISCO ALVARADO-                           Date: February 4, 2019
     VASQUEZ,                                      Time: 10:00 a.m.
15                                                 Judge: Hon. Dale A. Drozd
                      Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Francisco Alvarado-Vasquez, that the
21   sentencing hearing currently scheduled for January 9, 2019, be continued to February 4, 2019, at
22   10:00 a.m.
23          On November 28, 2018, Probation filed its initial Presentence Investigation Report
24   (“PSR”) in this case. Dkt. #41. Defense counsel submitted informal objections to the initial PSR,
25   provided to Probation and the government on December 12, 2018. Dkt. 44-1 at 2-8. Following
26   Probation’s receipt of defense counsel’s informal objections, a final PSR was filed with the Court
27   on December 19, 2018. Dkt. #44. Defense counsel filed formal objections with the Court on
28   December 26, 2018. Dkt. #45. On January 2, 2019, Probation provided both parties with a
 1   Dispositional Memorandum in this case, in reference to the accompanying probation violation in
 2   Case No. 1:17-cr-00303.
 3          Both parties are requesting a brief continuance to further investigate information contained
 4   in Probation’s Dispositional Memorandum, and to file respective sentencing memoranda
 5   responding to the Dispositional Memorandum. Additionally, both parties request additional time
 6   to file sentencing memoranda addressing information relevant for sentencing purposes not
 7   contained within Probation’s PSR or Dispositional Memorandum. The requested continuance is
 8   made at the request of the parties, is for the parties’ convenience, and is made with the intention
 9   of conserving time and resources for both the parties and the Court. The requested date is a
10   mutually agreeable date for both parties. As this is a sentencing hearing, no exclusion of time is
11   necessary.
12
13                                                Respectfully submitted,
14                                                McGREGOR W. SCOTT
                                                  United States Attorney
15
16   Date: January 3, 2019                        /s/ Jeffrey Spivak
                                                  JEFFREY SPIVAK
17                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
18
19                                                HEATHER E. WILLIAMS
                                                  Federal Defender
20
21   Date: January 3, 2019                        /s/ Reed Grantham
                                                  REED GRANTHAM
22                                                Assistant Federal Defender
                                                  Attorney for Defendant
23                                                FRANCISCO ALVARADO-VASQUEZ
24
25
26
27

28



                                                     2
 1                                            ORDER
 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
 3   set for Wednesday, January 9, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd be
 4   continued to Monday, February 4, 2019, at 10:00 a.m., as will the dispositional hearing in Case
 5   No. 1:17cr00303.
 6
     IT IS SO ORDERED.
 7
 8      Dated:    January 4, 2019
                                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                   3
